FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DEL CAMPO-PINEDA,                          No. 07-74856

               Petitioner,                       Agency No. A046-636-875

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Maria Del Campo-Pineda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ dismissing her appeal from an

immigration judge’s order denying her application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Aguilar Gonzales v. Mukasey, 534 F.3d 1204, 1208 (9th Cir. 2008), and we deny

the petition for review.

      The agency properly determined that Del Campo-Pineda acquired her legal

permanent resident status through fraud or misrepresentation and was therefore

ineligible for cancellation of removal. See Monet v. INS, 791 F.2d 752, 753 (9th

Cir. 1986); In re Koloamatangi, 23 I. & N. Dec. 548, 551 (BIA 2003). Del

Campo-Pineda fails to provide any authority that supports her contention that the

agency lacked jurisdiction to find that she acquired her legal permanent resident

status through fraud or misrepresentation where the district director had not served

her with a notice of intent to rescind. Del Campo-Pineda’s due process claim

therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error for a petitioner to prevail on a due process claim).

      Del Campo-Pineda’s contention that the agency erred by failing to weigh all

the equities is unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                   07-74856